NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 19a0121n.06

                                       Case No. 18-1529

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                 FILED
                                                                            Mar 14, 2019
LIN ROUNTREE,                                      )                    DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellant,                        )
                                                   )       ON APPEAL FROM THE UNITED
v.                                                 )       STATES DISTRICT COURT FOR
                                                   )       THE EASTERN DISTRICT OF
NATIONSTAR    MORTGAGE,  LLC;                      )       MICHIGAN
FEDERAL   NATIONAL  MORTGAGE                       )
ASSOCIATION,                                       )
                                                   )
       Defendants-Appellees.                       )




BEFORE: BATCHELDER, SUTTON, DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. The district court ordered the parties in

the underlying case to engage in mediation. Before mediation completed or a settlement was

reached, the district court granted the defendants’ motion to dismiss the complaint. The plaintiff

now appeals, arguing only that the district court erred by dismissing the case prior to the

completion of court-ordered mediation. Had the district court known that mediation was not

complete, the outcome would have been different, according to the plaintiff. We disagree, as his

position has no basis in the law or the facts. The district court was well within its authority to

grant the pending motion to dismiss while the parties were engaged in negotiating a settlement;
Case No. 18-1529, Rountree v. Nationstar


moreover, the district court made clear it was aware of the status of the ongoing mediation

proceedings when it granted the motion to dismiss. Accordingly, we AFFIRM.

                                         I. BACKGROUND

          Plaintiff Lin Rountree filed a complaint against Defendants Nationstar Mortgage LLC and

Federal National Mortgage Association on or about May 16, 2017,1 in the Circuit Court for the

County of Oakland, Michigan. Defendants removed the case to federal district court on June 15.

Two months later, Plaintiff filed a motion for a temporary restraining order. The district court

granted Plaintiff’s request, and also ordered Defendants to answer or otherwise respond to the

complaint. Defendants complied, filing a motion to dismiss the complaint on August 24.

          Four days later, and after holding a hearing on the pending temporary restraining order, the

district court entered an order requiring the parties to mediate. Nowhere in that order did the

district court state that it would hold the briefing or a ruling on the motion to dismiss in abeyance

pending resolution of mediation. To the contrary, the district court explained that it would be

considering the briefing on the motion to dismiss as mediation continued:

          Defendants’ motion to dismiss is currently pending, and Plaintiff’s response is not
          due until after the current expiration of the [temporary restraining order]. The
          briefing will assist the Court in determining Plaintiff’s likelihood to succeed on the
          merits. In light of the necessary briefing and the parties’ seeming willingness to
          seek a practical and cost-efficient resolution, the Court will briefly extend the
          [temporary restraining order] and, in the meantime, order the parties to mediate.

          Plaintiff filed his response to the motion to dismiss on September 7. Four days later—

while the mediation process was still ongoing—the district court granted the motion to dismiss the

complaint for failure to state a claim, and entered judgment in favor of Defendants.




1
    All dates refer to the year 2017 unless otherwise noted.
                                                  -2-
Case No. 18-1529, Rountree v. Nationstar


       Plaintiff filed a timely motion for reconsideration of the order on the motion to dismiss,

requesting the district court to reconsider its ruling because the parties had not completed their

mediation and settlement negotiations. Plaintiff did not raise a single substantive issue with the

order on the motion to dismiss; instead, according to Plaintiff, the case would have been disposed

of “different[ly]” had the district court known that the mediation and settlement discussions were

continuing. Plaintiff also complained that granting the motion to dismiss made it “extremely

unlikely that Defendants will attempt to settle the case.” The district court denied the motion for

reconsideration, noting that it had “granted the motion to dismiss for the reasons stated in its

opinion and with full awareness that the parties had commenced settlement and that the parties

were allegedly still ‘in mediation and settlement discussions with the Court-appointed Mediator.’

[citing Plaintiff’s briefing from the motion to dismiss].” Plaintiff filed a timely appeal.

                                          II. ANALYSIS

       On appeal, Plaintiff’s only contention is that the district court erred by granting the motion

to dismiss (and denying his motion for reconsideration) while mediation and settlement

discussions were ongoing. This request boils down to the district court’s management of its

docket. “The court of appeals will not interfere with the trial court’s control of its docket except

upon the clear showing that the procedures have resulted in actual and substantial prejudice to the

complaining litigant.” Jones v. Northcoast Behavioral Healthcare Sys., 84 F. App’x 597, 599,

2003 WL 23140062 (6th Cir. 2003) (citing In re Air Crash Disaster, 86 F.3d 498, 516 (6th Cir.

1996)). Plaintiff has not made this showing. First, he has never argued that the substantive ruling

on the motion to dismiss was incorrect. See Reply Br. at 5 (refusing to respond to Appellee’s

arguments on the merits of the motion to dismiss). As such, he has not demonstrated that the

district court’s ruling resulted in any actual or substantial prejudice. Second, Plaintiff points to no



                                                 -3-
Case No. 18-1529, Rountree v. Nationstar


authority demonstrating that court-ordered mediation in any way prevents the district court from

ruling on a pending motion to dismiss.2 To the extent Plaintiff argues that the district court made

an error because it was not aware that mediation had not yet concluded, this contention was flatly

rejected by the district court in its ruling on the motion to reconsider. Last, the district court was

clear that it would be considering the motion to dismiss while mediation was ongoing, and Plaintiff

made no request to stay the briefing on that motion. Plaintiff has not made the necessary showing

required to find error with the district court’s management of its docket.

                                       III. CONCLUSION

       For the aforementioned reasons, we AFFIRM the district court.




2
 Indeed, across the entirety of Plaintiff’s briefing before this Court, he cites only five cases, each
of which concerns the merits of a motion to dismiss, not the district court’s authority to manage
its docket.
                                                -4-